         Case 6:21-cv-00299-ADA Document 456 Filed 03/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


VLSI TECHNOLOGY LLC,                              §
            Plaintiff,                            §
                                                  §        CIVIL NO. 6:21-CV-00299-ADA-JCM
-vs-                                              §
                                                  §
INTEL CORPORATION,                                §
            Defendant.                            §
                                                  §
                                                  §


         ORDER SETTING VOIR DIRE AND PRE-VOIR DIRE CONFERENCE

       This matter is before the Court on its own Motion. Accordingly, IT IS HEREBY

ORDERED that the above entitled and numbered case is set for a Video Conference to discuss

voir dire protocol with the Honorable Judge Jeffrey C. Manske on Monday, April 5, 2021, at

1:30    p.m.    The    conference    will    be       conducted   by   video   at   https://txwd-

uscourts.zoomgov.com/j/1611260782?pwd=SXhoWHAvUWxTWW5JUy8vbWU1N1dsZz09

and will be attended by at least one counsel for each remaining party having appeared as of the

date of this Order.

       IT IS FURTHER ORDERED that voir dire is set before the undersigned for 9:30 am,

Thursday, April 8, 2021 in Courtroom #2, on the Third Floor of the United States Courthouse,

800 Franklin Ave, Waco, TX

SIGNED this 31st day of March, 2021.




                                     JEFFREY C. MANSKE
                                     UNITED STATES MAGISTRATE JUDGE
